Title: From James Madison to Abraham Van Bibber, 26 December 1804 (Abstract)
From: Madison, James
To: Bibber, Abraham Van


26 December 1804, Department of State. “I have recd. your letter of the 22d. inst. [not found] respecting the Brigantine Neptune and her Cargo. The enclosures to which you refer as having been sent to this Department, have been received, if you allude to a power of Attorney, a copy of the decree of restitution of the Brig by the District Court of Pennsylvania and a letter from Mr. Wharton of Philadelphia to Mr. Jolly of Baltimore, which were left at the Office by Mr. Stoddert: but as these papers do no[t] materially affect the case from what it appeared to be at the date of my letter of the  last, I have nothing to add to my remarks then made.”
